DETAILED ACTION
Disposition of Claims
Claims 1, 3, 6, 10, 12, 17-19, 23-24, 27-30, 34, 40-41, 47-48, 52, 54, 56-57, 63-64, and 73 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190343951A1, Published 11/14/2019.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 6, 10, 12, 17-19, 23-24, 27-28, and 73 in the reply filed on 07/13/2022 is acknowledged.  The traversal is on the ground(s) that the Office’s characterization of O’Hagan is inaccurate, and the immunological species of O’Hagan are not covalently coupled to the cationic polysaccharide.  This is not found persuasive because this argument is not commensurate in scope with the claimed invention, insomuch that the “coupling” and “linkage” claimed in the independent claims of each group is not required to be coupled or linked covalently, only that said “coupling” or “linkage” occurs.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-30, 34, 40-41, 47-48, 52, 54, 56-57, and 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2022.
While the response on 07/13/2022 was fully responsive with respect to the invention restriction election, the response was not responsive to the species election set forth in the Office action mailed 05/18/2022.  In the interest of compact prosecution, the requirement for species elections have been withdrawn.  
Claims 1, 3, 6, 10, 12, 17-19, 23-24, 27-28, and 73 will be examined on their merits. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2019, 07/16/2020, 08/26/2020, and 02/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0086] www.cancer.gov/about-cancer/causes-prevention/vaccines-fact-sheet.

Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figure 1A comprises sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 



Claim Objections
Claim 18 is objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  It is suggested that the claims be amended to have a colon instead of a period after “SEQ ID NO” (i.e. “SEQ ID NO:” instead of “SEQ ID NO.”).  Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 10, 12, 17-19, 23-24, 27-28, and 73  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “non-immunogenic moiety” in claim 1 is a relative term which renders the claim indefinite. The term “non-immunogenic” with respect to the moiety is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the “non-immunogenic moiety” is to remain non-immunogenic across a variety of hosts, or is to not be immunogenic in a specific host.  It is not clear how one measures whether or not a moiety is, or is not, immunogenic (e.g. type of immune response elicited, level of immune response elicited, etc.)  It is not clear if the moiety must possess a distinguishing feature or structure to not be immunogenic.  Further dependent claims note that the moiety must be a sugar, such as lactose, but as noted by Wolfert et. al. (Wolfert MA, et. al. Nat Chem Biol. 2013 Dec;9(12):776-84.) glycosylation through monosaccharides and disaccharides is extremely relevant to the host immune response, and is essential to consider when designing and implementing antigens for use in vaccines and other immunogenic compositions (entire document; see abstract.)  Matsuda et. al. (Matsuda T, et. al. Mol Immunol. 1987 May;24(5):421-5; CITED ART OF RECORD) notes specifically that lactose induces a markedly higher response of specific antibody as compared to other sugars attached to ovalbumin (entire document; see abstract.)  Therefore, these moieties still appear “immunogenic”, especially when in the context of how they are instantly claimed (i.e. conjugated to a peptide antigen.)  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 3, 6, 10, 12, 17-19, 23-24, 27-28, and 73 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claims 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 provides structures linked to sequence, wherein at the C-terminus of the sequence there is either “TT”, “(or KLH)”, or “KLH”.  First, it is unclear if the recited element within parentheses (See e.g. "(or KLH)") is a required element of the claim.  It is suggested that the Applicant amend the claim to either remove the parentheses or amend the claims to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.  Second, it is unclear if “TT” and “KLH” are amino acids, or abbreviations for proteins.  It is believed the latter interpretation is correct and, if so, the claim should be amended to recite the non-abbreviated term followed by the abbreviation in parentheses.  Third, sequences present within a claim should be accompanied by their appropriate “SEQ ID NO:” designation.  Claim 27 is rejected for similar reasons.  Two different ways to amend claim 19 for clarity are suggested below:
Option 1:  “19. The vaccine of claim 17, wherein the vaccine comprises SEQ ID NO: 5 or SEQ ID NO: 7; wherein SEQ ID NO:5 is conjugated at the C-terminus to either tetanus toxoid (TT) or keyhole limpet hemocyanin (KLH), and wherein SEQ ID NO: 7 is conjugated at the C-terminus to KLH.”

Option 2:  “19.  The vaccine of claim 17, wherein the vaccine comprises SEQ ID NO:5 or SEQ ID NO:7, wherein SEQ ID NO: 5 is:
[AltContent: rect]
    PNG
    media_image1.png
    134
    482
    media_image1.png
    Greyscale

wherein “X” is either tetanus toxoid (TT) or keyhole limpet hemocyanin (KLH); 
and wherein SEQ ID NO:7 is:

[AltContent: rect]
    PNG
    media_image2.png
    116
    523
    media_image2.png
    Greyscale

wherein “Y” is KLH.”  

As noted above, claim 27 is rejected for similar reasons, and the interpretation of said claim will be provided for any prior art rejections below.  
For at least these reasons, the metes and bounds of instant claims 19 and 27 are unclear.  


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a vaccine comprising a peptide antigen comprising a first terminus and a second terminus, the first terminus being coupled to a non-immunogenic moiety, and the second terminus being linked to a carrier molecule.  
Further limitations on the vaccine of claim 1 are wherein the non-immunogenic moiety is a monosaccharide or disaccharide found in a human glycoprotein (claim 3), wherein the monosaccharide or disaccharide is selected from the group consisting of: glucose (Glc), galactose (Gal), N- acetylglucosamine (GIcNAc), N- acetylgalactosamine (GaINAc), mannose, fucose, sialic acid, GlcNAc-GlcNAc, Glc-GalNAc, Gal-GalNAc, and lactose (claim 6); wherein the peptide antigen is derived from an influenza virus protein (claim 10), namely hemagglutinin (HA) or neuraminidase (NA) (claim 12); wherein the vaccine comprises a carbohydrate-HA-tetanus toxoid (TT) conjugate molecule, a carbohydrate- HA- Keyhole Limpet Hemocyanin (KLH)- conjugate molecule, or a carbohydrate-NA- KLH conjugate molecule (claim 17); wherein the HA antigen comprises the amino acid sequence GLFGAIA GFIEGGW (SEQ ID NO: 1) or a fragment thereof comprising from 4 to 13 contiguous amino acids, or the NA antigen comprises the amino acid sequence ILRTQESEC (SEQ ID NO.2) or a fragment thereof comprising from 4 to 8 contiguous amino acids (claim 18); wherein the vaccine comprises SEQ ID NO: 5 or SEQ ID NO: 7; wherein SEQ ID NO:5 is conjugated at the C-terminus to either tetanus toxoid (TT) or keyhole limpet hemocyanin (KLH), and wherein SEQ ID NO: 7 is conjugated at the C-terminus to KLH (claim 19); wherein the peptide antigen is derived from the human cancer-associated protein Her2 (claim 23), wherein the Her2 antigen comprises a sequence of 4 to 24 contiguous amino acids from the amino acid sequence ALVTYNTDTFESMPNPEGRYTFGAS (SEQ ID No.17), a sequence of 4 to 13 contiguous amino acids from the amino acid sequence ALVTYNTDTFES (SEQ ID No. 15), or a sequence of 4 to 13 contiguous amino acids from the amino acid sequence MPNPEGRYTFGAS (SEQ ID No.16)(claim 24);  wherein the vaccine comprises SEQ ID NO: 13 or SEQ ID NO: 14; wherein the sequence is conjugated at the C-terminus to keyhole limpet hemocyanin (KLH) (claim 27).
Claim 28 is drawn to a composition comprising a vaccine as defined in claim 1, in admixture with a saline solution, an adjuvant, an excipient, or a combination of two or more thereof.  
Claim 73 is drawn to a kit for immunizing a subject against an influenza infection, the kit comprising: a composition as defined in claim 28; and a container.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 10, 12, 17-18, 23-24, 28, and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a vaccine comprising any peptide antigen, wherein said peptide antigen comprises one terminus coupled to any “non-immunogenic moiety” and the other terminus coupled to any carrier molecule.  The claim limitation does not require that the “peptide antigen” to possess any particular distinguishing feature or conserved structure, but only that it is an “antigen”.  Further dependent claims narrow the antigen to any peptide derived from any influenza hemagglutinin (HA) or any influenza neuraminidase (NA), which encompasses any influenza subtype any HA or NA strain or sequence of all influenza subtypes (e.g. influenza A, influenza B, etc.), strains (e.g. H1, H2, H3, H4, H5 etc. or N1, N2, N3, etc.), chimeric proteins, fusion proteins, muteins and variants comprising an antigenic or immunogenic region of any size of any influenza polypeptide.  Further dependent claims also narrow the antigen to any peptide derived from any Her2 antigen, which encompasses any Her2 full-length sequence or fragment thereof, chimeric proteins, fusion proteins, muteins and variants comprising an antigenic or immunogenic region of any size of any Her2 polypeptide.  It is the examiner’s position that the disclosure of the instant application does not convey applicant’s possession of the claimed genera of all possible “peptide antigens”, nor does the disclosure convey applicant’s possession of any influenza HA or NA antigen from any influenza polypeptide or any Her2 antigen from any Her2 protein.
Likewise, turning to the genera of any carrier protein and any non-immunogenic moiety, it is unclear applicant was in possession of all combinations of potential carrier proteins and all potential “non-immunogenic moieties” that would be useful in a vaccine composition with any peptide antigen.  The further dependent claims narrow the “carrier” to one of two well-known carrier molecules, tetanus toxoid (TT) or keyhole limpet hemocyanin (KLH), but well-known carriers in the art include influenza HA, which means under one reasonable interpretation, the invention is drawn to a HA-HA fusion protein or a HA-NA fusion protein.  Further, the structural requirements tied to the functional requirements of a “non-immunogenic moiety” is not described, and is only listed as being any carbohydrate, protein, or peptide (¶[0047]), with carbohydrates being the “non-immunogenic moiety” of choice in further dependent claims, namely lactose (¶[0048]).  As set forth supra in Wolfert, glycosylation through monosaccharides and disaccharides is extremely relevant to the host immune response, and is essential to consider when designing and implementing antigens for use in vaccines and other immunogenic compositions (entire document; see abstract.)  Finally, as the “coupling” and “linkage” of the carrier proteins and/or non-immunogenic moieties are also broad and reasonably drawn to any covalent or non-covalent/ionic interaction, and the linkage may occur at any terminus (e.g. C-terminal linkage of non-immunogenic moiety and N-terminal linkage of carrier protein, or C-terminal linkage of carrier protein and N-terminal linkage of non-immunogenic moiety), the genera for potential antigens, carriers, non-immunogenic moieties, and overall structures of said components is extremely large.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material '"requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice, ld.  While the instant claims are drawn to proteins and nucleic acids, the cited case law is relevant because there is limited disclosure of the structure, formula, or physical properties of an "avian influenza antigen" and there is only a disclosure of what the "antigen" does (immunogenic), rather than of what it is.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus.  Regents of the University of California v. Eli Lilly& Co., 199 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly & Co., the court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  A "representative number of species" means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP §2163 II.A.3a.ii.  Further, even in cases were multiple species with in a claimed genus have been disclosed, such does not necessarily demonstrate possession of the genus. See, In re Smyth, 178 U.S.P.Q. 279 at 284-85 (CCPA 1973) (stating "where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus or combination claimed at a later date in the prosecution of a patent application."); and University of California v. Eli Lilly and Co., 43 USPQ2d 1398, at 1405 (Fed Cir 1997)(citing Smyth for support). Where there is uncertainty in the operability of undisclosed embodiments, an application may be found not to have provided adequate descriptive support for a claimed genus.
The specification discloses the reduction to practice of terminal glycosylation of hydrophobic Her2, influenza HA, and influenza NA polypeptide species (Example 1, Table 1; ¶[0080][0084]).  The conjugates were prepared via a thio-ether bond between terminal Cys of the (glyco)peptide antigen and bromoacetyl KLH or TT (SEQ ID Nos: 5, 6, 13 & 14), or via an amide bond between terminal lysine amino group of (glycol)peptide antigen and the lysine amino groups on KLH or TT through a bivalent linker (e.g. disuccinimidyl substrate) (SEQ ID Nos: 7 & 8; Example 1 at ¶[0069]).  A sugar, namely lactose, was covalently attached to the peptide antigen at either the N-terminus (e.g. SEQ ID NO:5) or at the C-terminus of the with the carrier protein (e.g. SEQ ID NO: 6). Applicant notes (¶[0002-0010][0080-0081]) what the art has come to recognize, which is hydrophilic peptides and N- or C-terminal region sequences are more immunogenic relative to hydrophobic and core region peptides (Lee BS, et. al. Methods Mol Biol. 2016;1474:25-47.; Liang TC, et. al. Arch Biochem Biophys. 1996 May 15;329(2):208-14.)  These are the only examples provided within the claimed genera; specifically, the use of either TT or KLH as the carrier, a hydrophilic lactose sugar at the N- or C- terminus, and sequences from Her2 (two total sequences), NA (one sequence), and HA (one sequence) which are overall hydrophobic.  These four polypeptides, however, do not reflect the breadth of potential epitopes or immunogenic fragments/antigens within each full-length polypeptide sequence, nor is it clear that shorter or longer sequences comprising the epitopes would be as effective.  It is not clear if other sugars or “non-immunogenic moieties” would be useful, as it seems as though a “non-immunogenic moiety” could be hydrophobic and would likely not result in the desired immunogenicity of the overall construct.  It is not clear if other carriers beyond KLH or TT would be as effective in vaccine compositions.  Consequently, there is no information about which and how many amino acids are required for raising an immune response, nor is it clear which “non-immunogenic moieties” would raise the desired therapeutic vaccine response, nor is it clear that carriers beyond TT and KLH would be effective in the system as claimed.  
There is no disclosure relating similarity of any partial structure of an influenza HA or NA polypeptide within the claims to conservation of the immunogenic function.  Applicant, as noted supra, has indicated that the epitopes selected would likely benefit from the construct if they were hydrophobic, as the conjugation of the lactose with the KLH or TT would aid in unmasking these previously ‘hidden’ epitopes.  It is not clear if such a system would work on full-length proteins, as the art performs this “unmasking” at amino acid residues throughout the full-length protein through either abolishing (see e.g. Liu WC, et. al. J Virol. 2016 Sep 12;90(19):8496-508.) or adding glycosylation (see e.g. Chen TH, et. al. PLoS One. 2014 Mar 26;9(3):e92822.)  It is known for antigens, albeit not in all cases, that amino acid addition(s), substitution(s) or deletion(s) can destroy the function of the epitope or abolish its immunogenicity, so it is unclear if this claimed non-immunogenic moiety-antigen-carrier construct would generate useful vaccine compositions in the majority of instances given the limited number of examples.  This lack of predictability of the relationship between the protein sequence and the immunogenic epitope function is well documented by Mateu et al. (Mateu MG, et. al. Eur J Immunol. 1992 Jun;22(6):1385-9.) and Greenspan et al. (Greenspan NS, et. al. Nat Biotechnol. 1999 Oct;17(10):936-7.)  The effects of these changes are largely unpredictable as to which ones have a significant effect versus not.  Thus, the specification fails to adequately describe at least a substantial number of members of the immunogenic fragment genus to which the claims are based.
In summary, due to the substantial breadth of the recited genera in the claims, it is unclear if the breath of non-immunogenic moiety-antigen-carrier constructs would be useful as a therapeutic “vaccine”.  As of the filing date, there was no known or disclosed correlation between what antigen structure, what “non-immunogenic moiety”, and what carrier molecule could be fused in what configuration and result in the claimed function of having sufficient immunogenic activity to act as a vaccine composition.  Accordingly, one of skill in the art would not accept the disclosure of the HA polypeptide conjugates, the NA polypeptide conjugate, and the Her2 conjugates as representative of all fragments, homologs, or variants of any peptide antigen that would have sufficient immunogenic activity in vivo as a vaccine when conjugated to the breadth of the claimed carriers and non-immunogenic moieties.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genera based on the disclosure of the instant application.  In conclusion, the specification, taken together with the pre-existing knowledge and the lack of predictability in the art, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph, with respect to claims 1 and 2.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (page 1115).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 10, 12, 17-19, 28, and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manceur et. al. (Manceur AP; et. al. "Pan-HA antibodies for influenza detection and quantification" in "Vaccine Technology VI", Laura Palomares, UNAM, Mexico Manon Cox, Protein Sciences Corporation, USA Tarit Mukhopadhyay, University College London, UK Nathalie Garçon, BIOASTER Technology Research Institute, FR Eds, ECI Symposium Series, (June 12-17, 2016). https://dc.engconfintl.org/vaccine_vi/53.; hereafter “Manceur”);
as evidenced by Manceur et. al. (US20200331988A9, Priority 01/27/2017; hereafter “Manceur-2020”).  
The Prior Art
Manceur teaches in order to circumvent the need for strain-specific antibodies, they produced two monoclonal antibodies (F211-11H12-3 and F211-10A9-2) against a highly conserved peptide sequence found within the HA molecule (¶2).  As evidenced by Manceur-2020, these antibodies (listed in Table 1) were generated against the peptide sequence corresponding to the fusion peptide at the N-terminal of HA2 (GLFGAIA GFIEGGW) which is highly conserved among influenza strains and subtypes.  Said peptide was functionalized with O-beta-lactosyl-serine and its N-terminus and thio-Cys at its C-terminus; the C-terminus of the functionalized antigen is conjugated to Keyhole Limpet Hemocyanin (KLH)(¶[0117]; Fig. 1A).  Therefore, absent evidence to the contrary, the “peptide sequence” noted by Manceur was the same O-beta-lactosyl-serine- GLFGAIA GFIEGGW-thio-Cys-KLH peptide sequence of Manceur-2020, thus anticipating the limitations of instant claims 1, 3, 6, 10, 12, 17-19, 28, and 73.  
For at least these reasons, Manceur, as evidenced by Manceur-2020, teaches the limitations of instant claims 1, 3, 6, 10, 12, 17-19, 28, and 73, and anticipates the instant invention.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648